Citation Nr: 1419329	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected left knee disorder, characterized as internal derangement with scars, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected spontaneous pneumothorax residuals, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This decision continued the 10 percent disability rating in effect for the Veteran's two service-connected disabilities now before the Board for appellate review.  

A video conference hearing was held in October 2012, with the Veteran sitting at the RO, and the undersigned sitting in Washington, DC.  A transcript of the hearing testimony (transcript) is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming, in essence, that his service-connected left knee and lung disabilities both warrant disability ratings higher than 10 percent.  The Board determines that a remand is necessary so that the Veteran can be scheduled for contemporaneous VA examinations, and so that VA medical records may be obtained and considered.  



In the course of his January 2012 hearing, the Veteran essentially informed the undersigned that his service-connected left knee disability had become "worse."  See page 13 of transcript.  He added that he suffered from instability of his left knee.  The Board parenthetically observes that the Veteran has a right below knee amputation.  He added that he on occasion used crutches and a wheelchair.  See page five of transcript.  The Board observes that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected left knee in November 2009.  This is more than four years ago.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the most appropriate course is to order a current VA examination to determine the manifestations and severity of the Veteran's left knee. 

The Board also notes that the VA General Counsel  has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Here, the Veteran clearly suffers from left knee arthritis.  See November 2009 VA X-ray report.  As noted, while in the course of his November 2009 VA examination, instability was not shown to be present on examination, at his January 2012 hearing he did complain of such symptoms.






Concerning his service-connected lung disorder (spontaneous pneumothorax residuals), like with his left knee, he claimed at his October 2012 hearing with the undersigned that his condition is "worse."  See page 10 of transcript.  He described experiencing shortness of breath on walking further than one and a half blocks.  See page nine of transcript.  He was last afforded a VA examination for this disorder also in November 2009.  At that time he complained of shortness of breath.  While pulmonary functioning testing is shown to have been accomplished, "DLCO" testing was not.  The Veteran's service-connected disorder is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6604.  Under this, DLCO findings are needed to appropriately rate the disorder.  

The Board notes that subsequent to the issuance of the October 2010 Statement of the Case (SOC), many VA outpatient records have become part of the Veteran's record (both paper and electronic).  These are dated most recently in September 2013.  As these claims need to be remanded anyway, an attempt to associate any and all VA treatment records dated from September 2013 should be undertaken.  38 U.S.C.A. § 5103A (West 2002).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating the increased rating claims the RO must consider the Hart decision.











Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate with the claims file (either paper or electronically) all VA medical treatment records dating from September 2013 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The RO/AMC should thereafter arrange for the Veteran to undergo a VA orthopedic examination to evaluate the current nature and severity of his left knee.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  All appropriate tests and studies, including X-rays and range of motion studies of the right knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must identify all impairments affecting the left knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the left knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The RO/AMC should also arrange for the Veteran to undergo a VA respiratory examination in order the evaluate the current nature and severity of his service-connected spontaneous pneumothorax residuals.  Prior to the examination, the claims file, including a complete copy of this remand, must be made available to the evaluating physician for review of the relevant medical and other histories.  The examiner should specifically take note of the Veteran's apparent continued inability to engage in any significant physical activity without experiencing shortness of breath.



A notation to the effect that this record review took place should be included in the examination report.  All indicated tests and studies should be accomplished, and all clinical findings reported in detail. 

The examination report should specifically include PFT findings, including post-bronchodilator FEV-1, FEV-1/FVC, and DLCO (SB).  If the DLCO test is not performed, the examiner should provide explanation as why this test is contraindicated or would not be useful or valid in evaluating the nature and extent of the Veteran's disability.  Similar reasons should be provided if the post-bronchodilator values are not reported.

The examiner should also indicate whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether he requires outpatient oxygen therapy as a result of his chest disability with shortness of breath.  Additionally, the examiner should provide an opinion as to the overall level of functional impairment experienced by the Veteran due to the chest pain and shortness of breath. 

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, and following any other indicated development, the RO/AMC, and after review of any additional evidence to include the opinions of VA's General Counsel discussed above (concern knee disabilities), should readjudicate the issues on appeal.  In so doing, the Hart decision should be considered.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a supplemental SOC (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


